Exhibit 10.1

 

FIRST AMENDMENT TO SERVICE AGREEMENT

 

This First Amendment to Service Agreement (this “First Amendment”), effective as
of June 2, 2020 (“First Amendment Effective Date”), is by and between KAIVAL
BRANDS INNOVATIONS GROUP, INC., a Delaware corporation (the “Client”), and
QUIKFILLRX LLC, a Florida limited liability company (the “Contractor”).

 

WHEREAS, the Client and the Contractor entered into that certain Service
Agreement effective as of March 31, 2020 (the “Agreement”); and

 

WHEREAS, the Client and the Contractor desire to amend the Agreement as set
forth in this First Amendment.

 

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Client and the Contractor agree as follows:

 

AMENDMENT AND AGREEMENT

 

1. Defined Terms. Capitalized terms used and not otherwise defined herein will
have the respective meanings ascribed to them in the Agreement.

 

2. Amendments. The Agreement is amended as follows:

 

  2.1 Schedule “B” – Compensation of the Agreement is amended and restated in
its entirety as follows:

 

“General Compensation: The following constitutes “General Compensation”:

 

  ● For the Services provided in March 2020, the Client remitted the following
payments to the Contractor:

 

o $36,000, which amount was paid prior to the Effective Date, and

 

o $50,000, which was paid no later than three (3) business days after the
Effective Date.

 

  ● For the Services provided in April 2020, the Client remitted a payment in
the amount of $100,000 to the Contractor.

 

  ● For each calendar month commencing May 2020 through October 2020, on or
before the ninth (9th) day of such month, the Client shall pay the Contractor an
amount equal to $125,000 for the Services to be performed during such calendar
month.

 



 

 

 

  ● In the event the Parties agree to extend the term of this Agreement beyond
the original expiration date of October 31, 2020 by mutual agreement as set
forth in Section 1 of this Agreement and such extension is agreed to on or
before October 15, 2020, but in any event subject to the express terms of any
such mutual extension or renewal and in the event of any inconsistency between
the terms hereof and the terms of such extension or renewal the terms of such
extension or renewal shall control to the extent of such inconsistency, (i) this
Agreement shall renew for an additional term of one year commencing November 1,
2020 through October 31, 2021, and (ii) for each calendar month commencing
during such renewal term, on or before the ninth (9th) day of such month, the
Client shall pay the Contractor an amount equal to $125,000 for the Services to
be performed during such calendar month.

 

  ● In the event the Parties further agree to extend the term of this Agreement
beyond the initial annual extension contemplated in the immediately preceding
bullet by mutual agreement as set forth in Section 1 and such extension is
agreed to on or before October 15, 2021, but in any event subject to the express
terms of any such mutual extension or renewal and in the event of any
inconsistency between the terms hereof and the terms of such extension or
renewal the terms of such extension or renewal shall control to the extent of
such inconsistency, (i) this Agreement shall renew for an additional term of one
year commencing November 1, 2021 through October 31, 2022, and (ii) for each
calendar month commencing during such renewal term, on or before the ninth (9th)
day of such month, the Client shall pay the Contractor an amount equal to
$150,000 for Services to be performed during such calendar month.

 

Gross Revenue Quarterly Bonus Compensation: The following constitute “Bonus
Compensation”:

 

During the initial Term of this Agreement expiring October 31, 2020, and during
any extension or renewal of this Agreement as may be mutually agreed upon by the
Parties in writing, but in any event subject to the express terms of any such
mutual extension or renewal and in the event of any inconsistency between the
terms hereof and the terms of such extension or renewal the terms of such
extension or renewal shall control to the extent of such inconsistency, the
Client shall pay the Contractor bonus compensation based on the Client’s gross
quarterly sales during each applicable fiscal quarter that are attributable to
the Services provided by the Contractor hereunder, as the same may be reasonably
determined by the Client (such amount being hereinafter referred to as the
“Applicable Gross Quarterly Sales”), which determination shall be made by the
Client within fifteen (15) calendar days following the end of any applicable
fiscal quarter and the amount of such bonus shall be paid on or before the
thirtieth (30th) day of such calendar month as follows:

 

  ● An amount equal to 0.9% of the Applicable Gross Quarterly Sales, which
amount shall, at the Client’s option be paid in (a) cash or (b) shares of the
Client’s common stock, par value $0.001 per share (“Common Stock”), or (c) a
combination of cash and Common Stock, subject to the following:

 

o If the Client determines to issue shares of Common Stock in lieu of cash
payment, then the number of shares to be issued shall be based upon a per share
price equal to the average closing price of the Client’s Common Stock as
reported by the OTC Markets Group, Inc. on the three (3) trading days
immediately preceding the date of issuance of such shares of Common Stock.

 



2

 

 

o The shares of Common Stock issued to the Contractor shall be issued with a
restrictive legend. Unless the shares of Common Stock are covered by an
effective registration statement pursuant to the Securities Act of 1933, as
amended (the “Securities Act”), an event that is not currently anticipated, the
shares of Common Stock shall constitute “restricted securities,” as such term is
defined in Rule 144 promulgated under Rule 144 of the Securities Act. The
Contractor acknowledges and agrees that: (i) the shares of the Common Stock will
not have been registered under the Securities Act or the securities laws of any
state, (ii) there may not exist a market for resale of the shares of Common
Stock, and (iii) such shares of Common Stock may need to be held indefinitely
unless the shares of Common Stock are subsequently registered under the
Securities Act or an exemption from registration is available. The Client has no
obligation to register the shares of Common Stock under the Securities Act or
otherwise. In connection with any transfer of the shares of Common Stock by the
Contractor, the Client may require the Contractor to provide to the Client, at
its expense, an opinion of counsel, satisfactory to the Client, that such
transfer is in compliance with all applicable federal and state securities laws
(including, without limitation, the Securities Act). Any attempted disposition
of the shares of Common Stock not in accordance with the terms and conditions
set forth in this Schedule “B”, shall be null and void, and the Company shall
not reflect on its records any change in record ownership of any shares of
Common Stock as a result of any such disposition, shall otherwise refuse to
recognize any such disposition, and shall not in any way give effect to any such
disposition of any shares of Common Stock.

 

o In no event shall the Client be permitted to exercise its option to issue the
Client’s Common Stock in lieu of a cash payment for such Bonus Compensation (i)
in excess of an aggregate amount of 12,000,000 shares of Common Stock for any
such Bonus Compensation payable in connection with the period commencing on the
Effective Date and ending October 31, 2020, (ii) subject to the express terms of
any such mutual extension or renewal and in the event of any inconsistency
between the terms hereof and the terms of such extension or renewal the terms of
such extension or renewal shall control to the extent of such inconsistency, in
excess of an aggregate amount of 12,000,000 shares of Common Stock for either
renewal term for the periods commencing November 1, 2020 through October 31,
2021, or commencing November 1, 2021 through October 31, 2022, and (iii) subject
to the express terms of any such mutual extension or renewal and in the event of
any inconsistency between the terms hereof and the terms of such extension or
renewal the terms of such extension or renewal shall control to the extent of
such inconsistency, the maximum amount of the Client’s Common Stock issuable in
connection with any such Bonus Compensation for the period through October 31,
2022 shall not exceed an amount equal to 30,000,000 shares of Common Stock.

 



3

 

 

o Notwithstanding anything to the contrary contained herein, if the Client
suffers a Change of Control Transaction, within five (5) business days of the
closing of such Change of Control Transaction the Client shall issue the
Contractor a number of shares of Common Stock equal to 12,000,000 shares less
the number of shares of Common Stock previously issued to the Contractor during
the applicable period, if any, in which such Change of Control Transaction
occurs (with the applicable period being the period commencing on the Effective
Date and ending October 31, 2020, the period commencing November 1, 2020 through
October 31, 2021, or the period commencing November 1, 2021 through October 31,
2022). If the Client terminates this Agreement as part of such Change of Control
Transaction, no further Bonus Compensation shall be payable by the Client to the
Contractor for the fiscal quarter in which the Change of Control Transaction
occurs. If this Agreement continues following such Change of Control
Transaction, the Client shall be credited the value of such Common Stock against
any obligation to pay Bonus Compensation for the fiscal quarter in which the
Change of Control Transaction occurs. Notwithstanding anything to the contrary
above, in no event shall the Client be obligated to issue the Contractor any
shares of Common Stock pursuant hereto if the Client provides notice to the
Contractor of termination of this Agreement prior to the consummation of the
Change of Control Transaction with (for) cause. A “Change of Control
Transaction” means any of the following: (i) any sale, lease or other
disposition of all or substantially all of the Client’s assets, (ii) any merger,
consolidation, equity exchange, reorganization, or other similar transaction or
series of transactions in which the equity holders of the Client as of the
Effective Date collectively own fifty percent (50%) or less of the voting power
in the resulting entity immediately after such event, and (iii) any purchase or
purchases by any person or persons of equity interests of the Client, the effect
of which is that the equity holders of the Client as of the Effective Date
collectively own fifty percent (50%) or less of the voting power in the Client
immediately after such event.

 

An amount equal to 0.27% of the Applicable Gross Quarterly Sales, which amount
must be paid in cash.

 

Reimbursement of Certain Expenses: The following constitute “Reimbursable
Expenses”:

 

The Client shall reimburse the Contractor for any actual out-of-pocket,
third-party expenses incurred by the Contractor so long as the same are
pre-approved by the Client in writing, which approval may be given or withheld
in the Client’s sole discretion. In no event shall the Client be obligated to
reimburse the Contractor for any internal expenses, including staff, overhead or
allocation of resources or for any other costs incurred by the Contractor in the
performance of Services.”

 

3. No Other Amendment; Effective Date. Except as expressly set forth herein,
this First Amendment shall not by implication or otherwise alter, modify or
amend or in any way affect any of the terms, conditions, obligations, covenants,
or agreements contained in the Agreement, all of which are revived in all
respects and shall be in full force and effect. This First Amendment will be
deemed effective as of the First Amendment Effective Date.

 

4. Governing Law. This First Amendment shall be deemed executed and delivered in
the State of Florida and shall be governed and enforced by and interpreted in
accordance with the laws of the State of Florida, without giving effect to its
conflicts of laws rules and principles.

 

5. Counterparts. This First Amendment may be executed in counterparts; each of
which when so executed and delivered shall be deemed an original and such
counterparts shall constitute one instrument.

 

[Signature page follows.]

 



4

 

 

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
First Amendment Effective Date:

 

CLIENT         KAIVAL BRANDS INNOVATIONS GROUP, INC.         By: /s/ Eric Mosser
  Name: Eric Mosser   Title: Chief Operating Officer       CONTRACTOR        
QUIKFILLRX LLC         By: /s/ Russell Quick   Name: Russell Quick   Title:
Manager

 

 

5



 

 